Filed Pursuant to Rule 424(b)(2) Registration Statement No. 333-203567 Prospectus Supplement to the Prospectus dated June 25, 2015 Royal Bank of Canada $500,000,000 Floating Rate Covered Bonds Due 2018 unconditionally and irrevocably guaranteedas to payments by RBC Covered Bond Guarantor Limited Partnership We will pay interest on the floating rate covered bonds due July 23, 2018, quarterly on January 23, April 23, July 23 and October 23 of each year.We will make the first interest payment on the covered bonds on October 23, 2015.The covered bonds will mature on July 23, 2018.The covered bonds will bear interest at an annual rate equal to 3-month USD LIBOR (as defined herein), reset quarterly, plus 30 bps. The covered bonds will be our unsecured obligations and will rank equally with our other unsecured and unsubordinated indebtedness from time to time outstanding.The covered bonds are unconditionally and irrevocably guaranteed as to payments by RBC Covered Bond Guarantor Limited Partnership as described in the prospectus.We will issue each covered bond in minimum denominations of U.S.$1,000 and integral multiples of U.S.$1,000. Other than as set forth under “Terms and Conditions of the Covered Bonds – Early Redemption for Taxation Reasons” in the prospectus, we may not redeem the covered bonds prior to their maturity.There is no sinking fund for the covered bonds. We are a registered issuer and this Programme is a registered program under Part I.1 of the National Housing Act (Canada) and the Canadian Registered Covered Bond Programs Guide as amended, restated or replaced from time to time (the “Guide”) published by Canada Mortgage and Housing Corporation (“CMHC”), the administrator of the Canadian covered bond legal framework under Part I.1 of the National Housing Act (Canada). The covered bonds will be registered covered bonds under Part I.1 of the National Housing Act (Canada) and the Guide. THESE COVERED BONDS HAVE NOT BEEN APPROVED OR DISAPPROVED BY CMHC NOR HAS CMHC PASSED UPON THE ACCURACY OR ADEQUACY OF THIS PROSPECTUS SUPPLEMENT. THESE COVERED BONDS ARE NOT INSURED OR GUARANTEED BY CMHC OR THE GOVERNMENT OF CANADA OR ANY OTHER AGENCY THEREOF. Investing in the covered bonds involves a number of risks.See “Risk Factors” beginning on page 17 of the accompanying prospectus dated June 25, 2015. NONE OF THE SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER REGULATORY BODY HAS APPROVED OR DISAPPROVED OF THE COVERED BONDS OR PASSED UPON THE ACCURACY OF THIS PROSPECTUS SUPPLEMENT.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Per Covered Bond Total Public offering price (1) $1,000.00 $500,000,000 Underwriting commissions $750,000 Proceeds, before expenses, to Royal Bank of Canada $998.50 $499,250,000 (1)The price to the public also will include interest accrued on the covered bonds after July 23, 2015, if any. This prospectus supplement may be used by certain of our affiliates in connection with offers and sales of the covered bonds in market-making transactions. We will deliver the covered bonds in book-entry form through the facilities of The Depository Trust Company (including through its indirect participants CDS Clearing and Depository Services Inc., Euroclear and Clearstream, Luxembourg) on or about July 23, 2015 against payment in immediately available funds. The covered bonds will not constitute deposits that are insured by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation or any other Canadian or U.S. governmental agency or instrumentality. Investment in the covered bonds is not subject to restriction under the Volcker Rule as an investment in an ownership interest in a covered fund. See Certain Investment Company Act Considerations. Programme Arranger RBC Capital Markets Joint Book-Running Managers RBC Capital Markets
